Citation Nr: 0633732	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  99-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for dependents' educational assistance 
(DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Gregory M. Smith, Attorney


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1962 to August 
1966 and from September 1966 to July 1985, to include Vietnam 
service.  He died in May 2000.  The appellant is his widow.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 decision that 
denied service connection for the cause of the veteran's 
death, and denied entitlement to DEA under 38 U.S.C.A., 
Chapter 35.  The appellant timely appealed.

In June 2002, the appellant testified during a hearing before 
RO personnel.

In a December 2002 decision the Board denied each of the 
appellant's claims.

The appellant appealed the December 2002 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2004 decision, the Court vacated the Board 
decision and remanded the case to the Board for re-
adjudication.

In September 2005, the Board remanded the matters for 
additional development.




FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era; 
hence, he is presumed to have been exposed to Agent Orange in 
service.

2.  The veteran died in May 2000.  The death certificate 
lists the cause of death as metastatic nasopharyngeal 
carcinoma. 

3.  The weight of the competent evidence supports a finding 
that the veteran's metastatic nasopharyngeal carcinoma, 
causing his death, is more likely than not the result of 
Agent Orange exposure during the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2006).

2.  Basic eligibility for dependent's educational assistance 
under Chapter 35, Title 38, United States Code, is 
established.  38 U.S.C.A. §§ 1310, 3501 (West 2002); 
38 C.F.R. § 3.312 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claims.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claims.  

II.  Service Connection for Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of  38 C.F.R. § 3.307(d) 
are also satisfied:  chloracne or other acne form diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  Thus, a presumption of service 
connection arises for a Vietnam era veteran (presumed exposed 
to herbicides, including Agent Orange) who later develops one 
of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

Initially, the Board notes that the death certificate shows 
that the immediate cause of the veteran's death was due to 
metastatic nasopharyngeal carcinoma.  No contributing 
conditions were listed.  This matter turns on the question of 
whether there is a link between the veteran's metastatic 
nasopharyngeal carcinoma, which caused his death, and his 
exposure to Agent Orange in Vietnam.  Several medical 
opinions address this point.  However, metastatic 
nasopharyngeal carcinoma is not among the diseases presumed 
to be associated with Agent Orange exposure.  Thus, 
notwithstanding the fact that he served in Vietnam during the 
Vietnam era and is presumed to have had Agent Orange 
exposure, service connection for the cause of the veteran's 
death, on a presumptive basis as due to Agent Orange 
exposure, is not warranted.  As the record also reveals no 
evidence of complaints or diagnosis of, or treatment for, 
metastatic nasopharyngeal carcinoma during service or within 
the first post-service year, no other presumption applies.

In December 2000, E. Dale Schoonover, M.D., a private 
physician, submitted a brief statement asserting that, upon 
biopsy, the veteran was thought to have a poorly 
differentiated nasopharyngeal cancer; in his opinion, if the 
veteran served in Vietnam, he may have been exposed to Agent 
Orange or other carcinogens, and that the veteran's 
oncologist would be better able to address any service-
connected relationship that his cancer could have.  
Dr. Schoonover's opinion neither supports nor weighs against 
the appellant's claim, as no opinion as to causation was 
provided.

The veteran's oncologist, Thomas W. Butler, M.D., opined, in 
December 2000, that the veteran's death due to metastatic 
nasopharyngeal carcinoma was related to his exposure to Agent 
Orange in service.  Dr. Butler supported his opinion with an 
analogy to respiratory cancer and exposure to Agent Orange, 
in which there is limited or suggested evidence of an 
association.  He contended that the nasopharynx was included 
in the upper respiratory system, thus making the correlation 
possible.  Dr. Butler is board-certified in medical oncology 
and hematology.  In essence, this medical opinion is 
probative on the question of nexus, and in support of the 
appellant's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

A third opinion was received in December 2000 from William P. 
Magdycz, M.D., MAJ-P, MC, who is Chief of the Otolaryngology 
and Head and Neck Surgery Service at Blanchfield Army 
Community Hospital.  In Dr. Magdycz's opinion, Agent Orange 
could not be ruled out as an inciting agent for the veteran's 
death due to metastatic nasopharyngeal carcinoma.  
Dr. Magdycz supported his opinion by noting the 20- to 30-
year delay in the appearance of cancers linked to some toxin 
exposures, given the veteran's exposure to Agent Orange and 
other chemical agents in Vietnam during service and delayed 
findings of stage IV nasopharyngeal carcinoma with liver 
metastases in 1996.  Dr. Magdycz's medical opinion is also 
probative on the question of nexus and supports of the 
appellant's claim.  See Hayes, 5 Vet. App. at 69-70 (cite 
omitted).

In June 2002, Dr. Magdycz added that the veteran had no risk 
factors for developing nasopharyngeal carcinoma, which 
specifically is a squamous cell carcinoma.  Squamous cell 
carcinoma is not influenced by smoking or alcohol use, and is 
presumed to develop as a result of environmental factors.  
Dr. Magdycz also indicated that the nasopharynx represents an 
important subsite of the upper aerodigestive tract, like the 
oral cavity, oropharynx, hypopharynx, and larynx.  
Dr. Magdycz further opined that, given the veteran's sole 
risk factor for developing nasopharyngeal carcinoma was his 
Agent Orange exposure in Vietnam, his carcinoma "should be 
considered a likely result of that exposure."  The evidence 
reflects that Dr. Magdycz is a specialist in head and neck 
oncologic surgery.  The Board finds this medical opinion and 
evidence probative on the question of nexus and supportive of 
the appellant's claim.  Id.

In addition, the evidence includes findings from medical 
studies that indicate nasal and nasopharyngeal carcinoma are 
relatively rare in the United States, and that individuals 
from southern China or Southeast Asia are at particularly 
high risk.  See Excerpt, www.mdconsult.com, Dambro:  
Griffith's 5-Minute Clinical Consult, 2002 ed.; and 68 Fed. 
Reg. 27630 (May 20, 2003) (difficult to study 
epidemiologically in the U.S.).  Also of record is a 
statement from a former service member who had served with 
the veteran, indicating that both he and the veteran had 
often watched the helicopters that were spraying herbicides 
in Vietnam.

In weighing the evidence of record, the Board has carefully 
considered the VA Secretary's recent findings in 68 Fed. Reg. 
27630 (May 20, 2003), in which it was determined that a 
presumption of service connection based on exposure to 
herbicides during the Vietnam Era is not warranted for 
nasopharyngeal cancer.  That determination was based upon 
summaries of scientific studies in Update 2002 and prior NAS 
(National Academy of Sciences) reports that showed 
inconclusive results and often no control for known 
confounding variables.  Regarding Update 2002, NAS found that 
the scientific evidence continued to be too sparse to make a 
definitive conclusion regarding an association with exposure 
to Agent Orange.  There was no information in the new studies 
to change the conclusion that there is inadequate or 
insufficient evidence to determine whether an association 
exists between exposure to Agent Orange and nasopharyngeal 
carcinoma.  68 Fed. Reg. 27630-01.  The Board notes that 
these findings simply provide support against a legal 
presumption of service connection.
  
Rather, here, the Board finds that an allowance is legally 
warranted based upon medical evidence showing that a disorder 
resulting in disability or death is, in fact, causally linked 
to Agent Orange exposure.  See Brock, 10 Vet. App. at 162-64; 
Combee, 34 F.3d at 1044.  In essence, the evidence reflects 
that the veteran died of metastatic nasopharyngeal carcinoma, 
that he is presumed to have had in-service Agent Orange 
exposure, and that the weight of the competent evidence 
supports a finding of a link between in-service Agent Orange 
exposure and the metastatic nasopharyngeal carcinoma that 
caused the veteran's death.  There are no medical opinions to 
the contrary.  

In view of the foregoing, the Board concludes that the 
criteria for service connection for the cause of the 
veteran's death are met.  



III.  Dependents' Educational Assistance

Dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As noted above, service connection has been established for 
the cause of the veteran's death.  Under these circumstances, 
the appellant meets the basic eligibility requirements for 
entitlement to Chapter 35 Dependents' Educational Assistance; 
hence, her appeal is granted.  




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for dependent's educational assistance 
under Chapter 35, Title 38, United States Code, is granted. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


